 
 
I 
108th CONGRESS
2d Session
H. R. 4845 
IN THE HOUSE OF REPRESENTATIVES 
 
July 15, 2004 
Mr. Engel introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose an excise tax on the termination of retiree prescription drug coverage. 
 
 
1.Short titleThis Act may be cited as the Medicare Corporate Accountability Act of 2004.
2.Excise tax on termination of retiree prescription drug coverage 
(a)In generalChapter 47 of the Internal Revenue Code of 1986 (relating to certain group health plans) is amended by adding at the end the following new section: 
 
5000A.Termination of retiree prescription drug coverage 
(a)In generalThere is hereby imposed on any employer or employee organization that contributes to a group health plan (as defined in section 5000(b)) a tax on the termination of the provision of prescription drug benefits to any qualified retiree under the plan. 
(b)Rate of taxThe rate of tax imposed under this section is— 
(1)$750 in the case of a qualified retiree with self-only prescription drug coverage under the plan (determined at the time of the termination of benefits), and 
(2)$1,500 in the case of any other qualified retiree. 
(c)Qualified retireeFor purposes of this section, the term qualified retiree means any former employee of the employer— 
(1)who attained age 65 before the termination of benefits referred to in subsection (a), and 
(2)whose employment with the employer terminated before the date of the enactment of this section. 
(d)RegulationsThe Secretary may issue regulations to carry out the purposes of this section, including regulations with respect to the meaning of the terms termination and prescription drug benefits. 
(e)Transfers to Medicare Prescription Drug AccountThe Secretary shall from time to time transfer from the the general fund of the Treasury to the Medicare Prescription Drug Account in the Federal Supplementary Medical Insurance Trust Fund amounts equal to the taxes imposed under this section.. 
(b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following new item: 
 
 
Sec. 5000A. Termination of retiree prescription drug coverage. 
(c)Effective dateThe amendments made by this section shall apply to terminations of benefits which take effect on or after the date of the enactment of this Act.  
 
